Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03 February 2021 has been entered.

Status of Claims
Claims 1, 3-5, 9-19 and 22-26 are pending.
	Claims 1, 3-5, 9-19 and 22-26 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C.
§119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/186,670, 06/30/2015.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	The objection to Claims 25 and 26, in the Final Office Action mailed 03 November 2020, is withdrawn in view of Applicants' amendment received 14 January 2021, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3 and 10-12 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Levkin et al. (U.S. Patent Application Publication No. 2012/0302467 A1).
[Levkin et al. cited in the Final Office Action mailed 03 November 2020.]

Levkin et al. addresses the limitations of claims 1, 3, 10, 11 and 12.
Regarding claim 1, Levkin et al. discloses the use of a patterned substrate with a solid support coated with a porous polymer layer or film comprising (i) hydrophilic areas; surrounded by (ii) hydrophobic areas separating the hydrophilic areas into a predetermined spatial pattern for cultivating mammalian or prokaryotic cells (pg. 10, para. [0120] thru [0122] [A method to prepare a substrate containing cells in a pattern]). 
An embodiment of the described method which provides a substrate having a surface, the surface energy of a portion of which is modified with a hydrophobic liquid composition. A polymerization process is used to modify a glass plate with a(n) HEMAcoEDMA layer, which is hydrophilic (pg. 12, para. [0159] thru [0161]). The HEMAcoEDMA polymer layer is wetted with the respective photografting mixture [a hydrophobic liquid composition].
The hydrophobic liquid composition is covered with a fluorinated plate and a photomask was placed on top and irradiated to obtain the hydrophobic pattern (pg. 13, para. [0162] and Fig. 2] [Claim 1] [is applied in a geometric pattern]).
A particularly preferred photografting mixture contains 2-,2-,3-,3-pentalfluoropropyl methacrylate (PFPMA) (pg. 7, para. [0083] [Claim 1] [comprising fluorinated polymers]).

The porous hydrophilic, preferably superhydrophilic, polymer layer can be poly(2-hydroxyethyl methacrylate-co-ethylene dimethacrylate (HEMAcoEDMA), which has proved itself to be a suitable material for culturing of cells (pg. 10, para. [0128] [cells accumulating in portions of the surface of the substrate that do not include the hydrophobic liquid composition]).
The surface properties can be classified into hydrophobic and hydrophilic surfaces depending on the value of the water contact angle (WCA) (pg. 2, para. [0018] [wherein a contact angle is formed by the liquid applied to the surface of the substrate]).
The patterned substrate preferably further comprises at least one biologically active agent provided in at least one hydrophilic area (pg. 4, para. [0040]). The biologically active agent may be a substance suitable for binding a biomolecule or cell to the hydrophilic area (pg. 5, cont. para. [0045] [wherein the substrate further comprises a material that promotes cell binding]). 
Further regarding claim 1 and regarding claim 3, the term ‘cells’ is a generic term and encompasses the cultivation of individual cells or tissues, including stem cells (pg. 
Regarding claim 10, the solid support can be of any material known in the art which is solid. The solid support is preferably a glass solid support (pg. 5, para. [0053]; and pg. 12, para. [0159]). 
Regarding claims 11 and 12, X-ray photoelectron spectroscopy (XPS) with other instrumentation was used to analyze the (surface) energy of the patterned substrate with regard to the non-photografted HEMAcoEDMA layer compared to the photografted HEMAcoEDMA (the latter being the HEMAcoEDMA layer with the hydrophobic pattern) (pg. 12, para. [0149]; and pg. 13, para. [0165]). A(n) HEMAcoEDMA layer has a static water contact angle (WCA) of about 14o. A(n) HEMAcoEDMA layer photografted with PFPMA/EDMA on a large area has a static WCA of 165o, an advancing WCA of 167o, and a receding WCA of 157o (pg. 13, para. [0164] thru [0165]). 
In summary, Levkin et al. discloses providing a substrate; i.e., a glass plate treated with a HEMAcoEDMA layer, the substrate being hydrophilic. The substrate is modified with a hydrophobic liquid composition of PFPMA, a fluorinated polymer, which is formed into a geometric pattern by photomasking. A liquid, water composition (i.e., a growth medium) comprising a population of cells, which can be stem cells, is applied to the surface of the substrate comprising the patterned hydrophobic liquid composition, which results in the cells accumulating in the portions of the surface of the substrate that do not include the hydrophobic liquid composition, thereby providing a substrate containing cells in a pattern. A contact angle is inherently formed by the liquid applied to the surface of the substrate. A material that promotes cell binding is preferably added to the substrate.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-19 and 22-24 are rejected under 35 U.S.C. §103 as being unpatentable over Garyantes (U.S. Patent No. 6,565,813 B1; Date of Patent: May 20, 2003) as evidenced by Yuan et al. ((2013) In: Surface Sci. Tech. Chap. 1, pp. 3-34) in view of Levkin et al. (U.S. Patent Application Publication No. 2012/0302467 A1), and Ueda et al. ((2012) J. Biomater. Sci. 23: 152-165).
[All references cited in the Final Office Action mailed 03 November 2020.]

Garyantes as evidenced by Yuan et al. addresses some of the limitations of claims 1, 22 and 24, and the limitations of claims 10, 13-18 and 23.
Regarding claims 1, 22 and 24, Garyantes shows microtiter-like plates having a patterned arrangement of relatively hydrophilic domains within a relatively hydrophobic field that can be used in the screening of biological materials (column 1, lines 20-24). The plates contain “virtual wells”. Virtual wells could be any surface modification such as protrusions or slight indentations (column 3, lines 12-14). Methods for making the plates can include just about any method where a hydrophobic layer can be patterned on top of a contrasting hydrophilic layer. These methods include silk screening or 
Further regarding claims 1, 22 and 24, and regarding claim 10, typically, a polyfluorocarbon is silk-screened onto a glass surface through a stiff mesh (column 11, lines 60-67 and Fig. 8B [Claims 1, 22 and 24] [hydrophobic liquid composition comprising fluorinated polymers] [Claim 10] [glass]). ‘Spatial array’ refers to an arrangement of fluids in a pattern. The elements of the spatial array can be arranged in any geometric pattern (column 8, lines 14-31; and Fig. 6A [Claims 1, 22 and 24] [the hydrophobic liquid composition is applied in a geometric pattern]). 
Further regarding claim 1, and regarding claim 23, the hydrophilic domains of the virtual wells to which the cells preferentially adhere can be derivatized for cell culture (column 5, lines 39-43 [Claim 1] [substrate further comprises a material that promotes cell binding]). The cells in the plates described above can be prokaryotic or eukaryotic, 

Garyantes does not specifically show the concept of contact angles as being  inherently formed when a (hydrophobic) liquid is applied to a (hydrophilic) surface of a substrate, with regard to claims 1 and 13-18.

Yuan et al. teaches that forming a contact angle is an inherent property of a liquid when said liquid is deposited on a surface, e.g., as shown by Garyantes, by way of addressing the limitations of claims 1, 13, 14, 15, 16, 17 and 18.
Regarding claims 1, 13, 14, 15, 16, 17 and 18, Yuan et al. shows Figure 1.1 which is an illustration of contact angles formed by liquid drops on a smooth surface. Wettability studies usually involve the measurement of contact angles as the primary data, which indicates the degree of wetting when a solid and liquid interact (pg. 3, para. 1.1 and pg. 4, Fig. 1.1 [Claim 1] [wherein a contact angle is formed by the liquid applied to the surface of the substrate]).
Hydrophobic domains will pin the motion of a water front as it advances, causing an increase in the observed contact angle (pg. 6, para. 1). Data can be used to calculate the contact angle, which reveals the intrinsic hydrophobic properties of, for example, an individual particle (pg. 25, lines 2-4). A contact angle less than 90o indicates that the wetting of the surface is favorable, and the fluid will spread over a large area on the surface; while contact angles greater than 90o generally means that wetting of the 
That is, the hydrophilic surface, shown by Garyantes, will inherently have a water contact angle of less than 90o. 

Garyantes as evidenced by Yuan et al. does not show: 1) mammalian stem cells [Claims 1 and 3]; 2) induced pluripotent stem cells [Claims 4, 22 and 24]; 3) the material that promotes cell binding comprises matrigel, gelatin, fibronectin, laminin or any combination thereof [Claims 9 and 24]; 4) modification of the portion of the surface with the hydrophobic composition increases the contact angle from below 90 degrees to over 115 degrees; or from about 120 to about 160 degrees [Claims 11 and 12]; and 5) the liquid, water based composition comprises one or more of growth factors, nutrients or adhesion promoters [Claim 19].

Levkin et al. addresses some of the limitations of claims 1 and 24, and the limitations of claims 3, 9, 11, 12 and 19.
Levkin et al. shows the use of a patterned substrate with a solid support coated with a porous polymer layer or film comprising (i) hydrophilic areas; surrounded by (ii) hydrophobic areas separating the hydrophilic areas into a predetermined spatial pattern for cultivating mammalian or prokaryotic cells (pg. 10, para. [0120] thru [0122] [nexus to Garyantes] [hydrophobic geometric pattern applied to a hydrophilic surface]). The porous hydrophilic, preferably superhydrophilic, polymer layer can be poly(2-hydroxyethyl methacrylate-co-ethylene dimethacrylate (HEMAcoEDMA), which has 
Regarding claims 1 and 3, the term ‘cells’ is a generic term and encompasses the cultivation of individual or tissues, including stem cells (pg. 8, para. [0093] [a population of mammalian stem cells]).
Regarding claim 19, the medium for the cultivation of the cells in the method of the described invention can be a synthetic medium, which can be supplemented with animal proteins, for example, fetal calf serum. The basal medium can comprise any number of ingredients, including amino acids, vitamins, and carbohydrates, each ingredient being present in an amount which supports the cultivation of a cell in vitro (pg. 8, para. [0096] [nutrients]).
Regarding claims 9 and 24, in a preferred embodiment, the use of a patterned substrate further comprises (iii) at least one biologically active agent provided in a least one hydrophilic, preferably, superhydrophilic, area of the patterned substrate (pg. 10, para. [0123]). The term ‘biologically active agent’ refers to any substance which does not prevent any biological tests carried out in the hydrophilic, preferably, superhydrophilic, areas. The biologically active agent includes hydrogels, and can be a ligand binding to a surface molecule of a cell (pg. 4, para. [0045] thru pg. 5, cont. para. [0045] [matrigel, gelatin] [nexus to Garyantes] [promotes cell binding]).
Regarding claims 11 and 12, X-ray photoelectron spectroscopy (XPS) with other instrumentation to analyze the (surface) energy of the patterned substrate with regard to the non-photografted HEMAcoEDMA layer compared to the photografted HEMAcoEDMA (i.e., the HEMAcoEDMA layer with the photografted hydrophobic o. A(n) HEMAcoEDMA layer photografted with PFPMA/EDMA on a large area has a static WCA of 165o, an advancing WCA of 167o, and a receding WCA of 157o (pg. 13, para. [0164] thru [0165]).

Ueda et al. addresses some of the limitations of claims 22 and 24, and the limitations of claim 4.
Regarding claims 4, 22 and 24, Ueda et al. shows a culture system for human pluripotent stem cells (hPSCs), such as human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSCs). Surface properties suitable for hPSC culture were examined (pg. 153, Abstract). Undifferentiated hPSCs can be maintained on highly hydrophilic surfaces, with contact angles below 40° in MSC-CM (mesenchymal stem cell-conditioned medium) (pg. 159, para. 1 [nexus to Garyantes as evidenced by Yuan et al. & Levkin et al.] [hydrophilic contact angle less than 90o, stem cells]). Four different self-assembled monolayers (SAM) were used to identify the surface property maximally suitable for hPSC adhesion and proliferation. These four kinds of functional groups were chosen as representative for hydrophobic, hydrophilic, anionic, and cationic surfaces, respectively (pg. 157, para. 2 [nexus to Garyantes & Levkin et al.] [substrate with hydrophilic and hydrophobic regions = SAM]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method to prepare a substrate containing cells in a pattern, comprising applying a hydrophobic liquid o, which is the hydrophilic substrate surface used to culture cells, as shown by Garyantes as evidenced by Yuan et al. (MPEP 2143 (I)(A,G)). In addition, Garyantes teaches that the cells on the plates described above can be prokaryotic or eukaryotic, such as mammalian cells including primary cells and cell lines of human, bovine, porcine, monkey and rodent origin, and insect cells (column 16, lines 4-14). Therefore, it would be obvious to one of ordinary skill in the art to substitute the primary cells or any human cell line, as shown by Garyantes, with the stem cells, shown by Levkin et al., or with the induced pluripotent stem cells, shown by Ueda et al., with a reasonable expectation that the cells would be successfully cultivated on the hydrophilic substrate surface, shown by Garyantes as evidenced by Yuan et al. (MPEP 2143 (I)(A,B(3),G)).
It would have been further obvious to have incorporated a material that promotes cell binding, such as matrigel or gelatin [Claims 9 and 24]; to have used a culture medium containing nutrients as the liquid, water based composition deposited on the non-hydrophobic surface [Claim 19]; and to have caused an increase in water contact angle from below 90 degrees to over 115 degrees or between about 120 to about 160 degrees by depositing the hydrophobic liquid composition [Claims 11 and 12], as shown by Levkin et al., with a reasonable expectation of success, because Levkin et al. shows o) water contact angle, which is the method, as shown by Garyantes as evidenced by Yuan et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Levkin et al. teaches that the patterned substrate has several advantages, including allowing control of cell migration that is applicable to transfection arrays. In addition, the extreme water repellency of the hydrophobic barriers prevents cross-contamination between adjacent areas. In addition, the production cost is extremely low, as is production time (pg. 11, para. [0137]). One would have been further motivated because Ueda et al. shows that human induced pluripotent stem cells (hiPSCs) could not adhere and proliferate on surfaces with contact angles larger than 40o (pg. 159, para. 3.3, and Fig. 5). Therefore, one of ordinary skill in the art would be motivated to prepare a (hydrophilic) substrate surface area with a specific water contact angle for the specific propagation of hiPSCs.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

 Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Garyantes as evidenced by Yuan et al. in view of Levkin et al., and Ueda et al., as applied to claims 1, 3, 4, 9-19 and 22-24 above, and further in view of Kim et al. ((2006) Langmuir 22: 5419-5426).


Garyantes as evidenced by Yuan et al. in view of Levkin et al., and Ueda et al., as applied to claims 1, 3, 4, 9-19 and 22-24 above, do not show: 1) the population of cells comprises cardiomyocytes [Claim 5].

Kim et al. addresses the limitations of claim 5.
Regarding claim 5, Kim et al. shows the cell-substrate interaction of primary cardiomyocytes cultured on nanostructured polyethylene glycol (PEG) substrates (pg. 5419, column 2, para. 2). That is, well-defined (hydrophobic) nanopillar arrays of PEG hydrogel were used as a cell culture platform to guide a 3D construct of primary rat cardiomyocytes in vitro (pg. 5419, Abstract). The cardiomyocyte aggregates on bare PEG were slightly higher than those on glass controls, but appeared to be flat, in general. It is well known that surface wettability affects cell adhesion. The nanostructured PEG surface is hydrophobic (90-100° [contact angle]) compared to the hydrophilic bare PEG surface (20-25° [contact angle] (pg. 5425, column 1, lines 3-14 [nexus to Garyantes as evidenced by Yuan et al. & Levkin et al.] [cell cultivation on a hydrophilic substrate surface with a water contact angle <90o]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method to prepare a substrate containing cells in a pattern, comprising applying a hydrophobic liquid composition to a substrate surface in a geometric pattern, as shown by Garyantes as 
One of ordinary skill in the art would have been motivated to have made that modification, because Kim et al. shows that the 3D-grown cardiomyocytes retained their conductive and contractile properties on the modified substrate (pg. 5419, Abstract). Kim et al. teaches that preferential cell binding that occurs on the substrate containing (hydrophobic) PEG nanopillars can explain the enhanced 3D growth of the cardiomyocytes (pg. 5425, column 1, para. 1). In addition, Kim et al. shows that the precise nanostructures of the PEG-based polymer with controlled geometrical features 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 25 and 26 are rejected under 35 U.S.C. §103 as being unpatentable over Garyantes as evidenced by Yuan et al. in view of Levkin et al., and Ueda et al., as applied to claims 1, 3, 4, 9-19 and 22-24 above, and over Kim et al., as applied to claim 5 above, and further in view of Cooke et al. ((2008) Cytotechnol. 56: 71-79).
[Cooke et al. cited in the Final Office Action mailed 03 November 2020.]

Garyantes as evidenced by Yuan et al. in view of Levkin et al., and Ueda et al., as applied to claims 1, 3, 4, 9-19 and 22-24 above, and over Kim et al., as applied to claim 5 above, do not show: 1) the surface of the substrate that does not include the hydrophobic liquid composition is coated with fibronectin or laminin [Claims 25 and 26].

Cooke et al. provides motivation for coating a substrate that is hydrophilic and that is used to culture cells, as shown by Garyantes as evidenced by Yuan et al. in view of Levkin et al., and Kim et al., with extracellular matrix (ECM) proteins, such as fibronectin and laminin, to improve cell adherence, by way of addressing the limitations of claims 25 and 26.
in vitro. Fragments of ECM molecules can be immobilized on surfaces in order to mimic the effects seen by whole molecules (pg. 71, column 1, Abstract).
	Regarding claims 25 and 26, Cooke et al. shows that surfaces coated with motifs from collagen I, collagen IV, fibronectin and laminin can mimic surfaces coated with the corresponding whole molecules. The adherence of cells can be controlled by modifying the hydropathic properties of the surface to either enhance or inhibit cell attachment (pg. 71, column 1, last line thru column 2, lines 1-6 [nexus to Garyantes, Levkin et al., and Kim et al.] [cells accumulating in portions of the surface of the substrate that do not include the hydrophobic liquid composition, substrate further comprises a material that promotes cell binding]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method to prepare a substrate containing cells in a pattern, comprising applying a hydrophobic liquid composition to a substrate surface in a geometric pattern, as shown by Garyantes as evidenced by Yuan et al. in view of Levkin et al., and Ueda et al., as applied to claims 1, 3, 4, 9-19 and 22-24 above, and over Kim et al., as applied to claim 5 above, by coating the surface of the substrate that does not include the hydrophobic liquid composition with fibronectin or laminin [Claims 25 and 26], with a reasonable expectation of success, 
One of ordinary skill in the art would have been motivated to have made that modification, because Cooke et al. teaches that the adherence of cells can be controlled by modifying the hydropathic properties of the surface to enhance cell attachment. That is, one of ordinary skill in the art of cell propagation on a surface comprising hydrophilic and hydrophobic regions, such as the patterned substrates, shown by Garyantes as evidenced by Yuan et al., Levkin et al., Ueda et al., and Kim et al., would be motivated to coat the region of the non-hydrophobic region used for cell propagation with a cell attachment protein, such as fibronectin or laminin, in order to maximize the probability of cells adhering to the hydrophilic culture region of the substrate rather than the hydrophobic region, depending on the difference in hydropathicity (contact angle formation) between the two regions.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
	Applicant’s arguments, pp. 5-9, filed 14 January 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, and the 35 U.S.C. §102(a)(1)/(a)(2) rejection, have been fully considered, but they are not persuasive.

	Applicant remarks (pp. 5-6), with regard to the 102 rejection, that Levkin discloses patterning a substrate using photografting with a photomask (see paragraph
[0026]). In particular, it is disclosed that the hydrophobic areas are created by photografting the porous polymer hydrophilic layer and the hydrophilic areas are created by photografting the porous polymer hydrophobic layer. Photografting, according to Wikipedia (copy enclosed), is the covalent incorporation of functional additives to a polymer matrix or polymer surface using a light-induced mechanism. A photomask, according to Wikipedia (copy enclosed), is an opaque plate with holes or
transparencies that allow light to shine through in a defined pattern. Thus, Levkin does not disclose providing a substrate having a surface, the surface energy of
a portion of which is modified with a hydrophobic liquid composition comprising fluorinated polymers, wherein the hydrophobic liquid composition on the surface is applied in a geometric pattern.
	However, in response to Applicant, it is well known that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) 
Applicant remarks (pp. 6-7), with regard to the 103 rejection, that Garyantes et al. discloses a device with "virtual wells." Figures 1 and 2 in Garyantes et al. show a microtiter plate having a top and a bottom, each of which contains hydrophilic domains within a hydrophobic field, thereby forming "virtual wells" where an aqueous mixture is held in the virtual well between the top and bottom of the plate due to the hydrophobic nature of the hydrophobic field. Garyantes et al. does a substrate having a surface, as recited in the claimed subject matter. Garyantes et al. does not disclose or suggest applying mammalian stem cells (claim 1), induced pluripotent stem cells (claims 22 and 24) or cardiomyocytes (claim 1 and claim 24) to a substrate having a surface, as recited in the claimed subject matter.
However, in response to Applicant, the “virtual wells” as described by Garyantes et al. are formed by the deposition of a hydrophobic liquid composition onto a substrate that is non-hydrophobic, and which is, therefore, amenable to cell attachment. The virtual wells could be any surface modification, such as protrusions or slight indentations (column 3, lines 12-15). That is, the hydrophobic liquid composition can be applied in any (geometric) pattern. The “plates” containing virtual wells are glass slides (column 4, lines 8-10). The invention of Garyantes et al. is described as a ‘microtiter-like plate’ comprising a bottom having a surface comprising virtual wells being relatively 
Applicant remarks (pg. 7) that Yuan et al. do not disclose or suggest applying a liquid, water based composition comprising a population of cells to the surface of a substrate comprising the patterned hydrophobic liquid composition. Levkin is discussed above. Ueda et al. disclose applying a chromium underlayer and a gold layer onto glass slides. The resulting slide was immersed in a perfluorodecanethiol solution and after washing, it was masked with a silicone rubber sheet punched with holes, then exposed to O2 plasma. Alkane thiol solutions were then applied to spots with a bare gold surface. Ueda et al. do not disclose or suggest applying a liquid, water based composition comprising a population of cells to the surface of a substrate comprising a patterned hydrophobic liquid composition.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The secondary reference o, depending upon the composition of the hydrophilic and hydrophobic materials, which dictates the wettability of the substrate. Therefore, one of ordinary skill in the art would optimize a surface (i.e., make it more or less wettable), according to the desired wettability characteristics of the substrate. (See instant claims 11-18.) Ueda et al. is cited to show that induced pluripotent stem cells (iPSCs) can be propagated on a substrate engineered to comprise hydrophilic regions at specific contact angles. In addition, even in the absence of the reference of Ueda et al., it would be obvious to one of ordinary skill in the art to (try to) propagate any type of mammalian cell on a non-hydrophobic substrate region that can sustain the propagation of mammalian (stem) cells.
Applicant remarks (pp. 8-9) that the addition of Kim et al., disclosing the use of nanopillar arrays of a PEG hydrogel, formed by UV assisted capillary lithography (see Figure 1), to enhance cell adhesion, does not remedy the deficiencies of Garyantes, Yuan et al., Levkin, and Ueda et al. discussed above. The addition of Cook et al., which discloses the use of engineered variants of an E. coli protein with motifs from ECM proteins so that the variant attaches to a cell culture surface via a cysteine residue, does not remedy the deficiencies of Garyantes, Yuan et al., and Ueda et al. discussed above.
However, in response to Applicant, Kim et al. is cited to teach that cardiomyocytes can be propagated on substrates that have specific contact angles, the substrates having a certain degree of wettability and being patterned with hydrophobic 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651